The Relator, West Coast Inland Navigation District, a special taxing district of the State of Florida, has filed a petition in this Court and applied for the issuance of an Alternative Writ of Mandamus directed to A. L. Anderson, Robert A. Freeze, John W. Bonsey, Lloyd B. Hopkins, Harry R. Chadwick, Jr., as and constituting the Board of County Commissioners of Pinellas County, Florida, Mac S. Haines, as Tax Assessor of Pinellas County, Florida, and O. S. Jasper, as Tax Collector of Pinellas County, Florida, and, upon consideration, it is
Ordered that the application for an Alternative Writ of Mandamus be and the same is hereby denied and the petition is dismissed, without prejudice to institute appropriate proceedings in the Circuit Court of the Sixth Judicial Circuit of Florida in and for Pinellas County, Florida.